DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	Applicant’s election without traverse of Group I (Claims 1-16) in the reply filed on 02/22/2022 is acknowledged. Claims 17-38 are cancelled.
Drawings
2)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 273B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5)	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the proximal end of the first housing portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the proximal end of the first housing portion” as “a proximal end of the first housing portion”.
Claim Rejections - 35 USC § 102
6)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8)	Claims 1, 3-4, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiff et al. (U.S. PGPUB 20130082057), hereinafter Schiff.
	Regarding claim 1, Schiff teaches an apparatus (Fig. 1; 10 and Fig. 8A; 200), comprising:
	a housing assembly (which includes 202, 204, and 206, as illustrated in Fig. 8A; Paragraph [0052]) including a first housing portion (the left instance of 202 in Fig. 8A; Paragraph [0052]) and a second housing portion (the right instance of 202 in Fig. 8A; Paragraph [0052]), the first housing portion and the second housing portion collectively defining a first interior cavity (in which 12/112 resides, as illustrated in Fig. 8A; Paragraph [0051]);
an internal cartridge defining a reservoir (barrel 12/112, Fig. 8A; Paragraph [0051]), the internal cartridge at least partially disposed within the interior cavity (as illustrated in Fig. 8A); and
a plunger assembly (plunger rod 30, Figs. 2A and 8C; Paragraph [0051]) including a first plunger portion (outer member 36, Fig. 2A; Paragraph [0040]), a second plunger portion (inner member 32, Fig. 2A; Paragraph [0040]), and a sealing element (stopper 22, Fig. 2A; Paragraph [0040]), the second plunger portion defining a distal end wall (edge just prior to member 44, Fig. 2A; Paragraph [0043]), a sidewall (the individual web(s) of 70, and portion 40, as illustrated in Fig. 1B; Paragraph [0046]), and a second interior cavity (the spaces between the individual webs of X-profile 70, as illustrated in Fig. 1B; Paragraph [0046]), the first plunger portion movably disposed within the second interior cavity (as illustrated in Fig. 1B; "telescoping" Paragraph [0046]), the second plunger portion slidably disposed within the reservoir of the internal cartridge (as illustrated in Figs. 1A-B; "movement into the syringe barrel" Paragraph [0047]), the sealing element coupled to the second plunger portion proximal of the distal end wall of the second plunger portion (as illustrated in Fig. 2A; "distal end 34 secured to the stopper 22" Paragraph [0040]), the sealing element configured to sealingly couple the second plunger portion to the internal cartridge such that the reservoir is partially defined by the sealing element (at 20, Fig. 2A; Paragraph [0035]),
wherein the first housing portion is configured to be rotated relative to the second housing portion (as illustrated between Figs. 8A and 8C, 202 can have the angle between their generally elongate portions altered; Paragraph [0052]) between a first position (illustrated in Fig. 8A) and a second position (illustrated in Fig. 8C), the first plunger portion prevented from being longitudinally translated relative to the second plunger portion when the first housing portion is in the first position (as illustrated in Fig. 8A), the first plunger portion longitudinally translatable relative to the second plunger portion when the first housing portion is in the second position (as illustrated in Figs. 8C and 1A).
Regarding claim 3, Schiff teaches the apparatus of claim 1, wherein, when the first housing portion is in the first position (illustrated in Fig. 8A), the second plunger portion is disposed within the reservoir such that a circumferential gap is defined between the sidewall of the second plunger portion (the left-to-right space between 34 and 16, as illustrated in Fig. 2B; Paragraph [0035], Paragraph [0040]) and an inner surface of the internal cartridge (the interior cylindrical face of 12, as illustrated in Fig. 2B; para (0040]) and such that a space is defined between the distal end wall and a distal end of the internal cartridge (the gap between 42 and 12, as illustrated in Fig. 2B; Paragraph [0042]), the circumferential gap being in fluid communication with the space (the volume is generally contiguous, as illustrated in Fig. 2B; Paragraph [0042]).
Regarding claim 4, Schiff teaches the apparatus of claim 1, wherein the second plunger portion comprises a guide (laterally extending member 44, Fig. 2A, the guide disposed between the distal end wall of the second plunger portion and the sealing element (as sown in Fig. 2A), the guide contacting the inner surface of the internal cartridge (as shown in Fig. 2A).
Regarding claim 13, Schiff teaches the apparatus of claim 1, wherein the second plunger portion includes a proximal end (end closer to “40” as written on Fig. 2A), the sealing element being disposed proximal the proximal end of the second plunger portion (Examiner interprets Schiff to meet the claimed limitation, as in a small, hand-held device such as the apparatus of Schiff, all elements are “proximate” each other due to the smallness of the components).
Claim Rejections - 35 USC § 103
9)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11)	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schiff in view of Hommann et al. (U.S. Patent No. 7357790), hereinafter Hommann.
	Regarding claim 6, Schiff teaches the apparatus of claim 1, wherein the apparatus further comprises a needle [0034]. However, Schiff fails to teach wherein the apparatus further comprises a needle sheath, the needle partially disposed within the reservoir, the needle sheath partially disposed within the first interior cavity, the needle sheath prevented from being longitudinally translated relative to the second housing portion when the first housing portion is in the first position, the needle sheath longitudinally translatable relative to the second housing portion when the first housing portion is in the second position.
	Hommann teaches an apparatus (as shown in Fig. 1), comprising:
	a housing assembly (Fig. 1; 15, 16) including a first housing portion (Fig. 1; 16) and a second housing portion (Fig. 1; 15), the first housing portion and the second housing portion collectively defining a first interior cavity (as shown in Fig. 1);
	an internal cartridge (Fig. 1; 7) defining a reservoir, the internal cartridge at least partially disposed within the interior cavity (as shown in Fig. 1); and
	a plunger assembly (Fig. 1; 8, 9, 12);
	wherein the first housing portion if configured to be moved relative to the second housing portion between a first position and a second position (as shown between Figs. 1 and 2);
	a needle (Fig. 1; 10) and a needle sheath (Fig. 1; 4), the needle partially disposed within the reservoir [Col. 3, lines 47-48], the needle sheath partially disposed within the first interior cavity (as shown in Fig. 1), the needle sheath prevented from being longitudinally translated relative to the second housing portion when the first housing portion is in the first position (as shown in Fig. 1), the needle sheath longitudinally translatable relative to the second housing portion when the first housing portion is in the second position (as shown in Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Schiff to teach wherein the apparatus further comprises a needle sheath, the needle partially disposed within the reservoir, the needle sheath partially disposed within the first interior cavity, the needle sheath prevented from being longitudinally translated relative to the second housing portion when the first housing portion is in the first position, the needle sheath longitudinally translatable relative to the second housing portion when the first housing portion is in the second position, as taught by Hommann. Doing so would allow for an extra amount of security/safety when using the apparatus [Col. 3, line 65 – Col. 4, line 12].
Allowable Subject Matter
12)	Claim 14-16 are allowed. 
	Specifically, claim 14 is made allowable by “rotating a first housing portion relative to a second housing portion such that a latch of a plunger is disengaged from a retaining tab of the second housing portion.
Claims 5 and 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
13)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783